          Case 3:15-cv-00675-JBA Document 1512-2 Filed 03/09/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT
UNITED STATES SECURITIES AND EXCHANGE
COMMISSION

                 Plaintiff,

                 v.
                                                                  Civil No. 3:15-cv-675 JBA
IFTIKAR AHMED

                 Defendant, and

IFTIKAR AHMED ALI AHMED SOLE PROP, et al.

                 Relief Defendants.


                                      PROPOSED ORDER

          Upon consideration of NMR e-tailing, LLC’s Motion to Modify Litigation Stay Relief

(the “Motion”) and its Memorandum of Law in Support thereof, it is this _____ day of

_________________________, 2020 hereby:

          ORDERED, that NMR e-tailing, LLC’s Motion to Modify is GRANTED; and it is

further

          ORDERED, that NMR e-tailing, LLC’s litigation stay relief approved in the Ruling of

this Court on May 21, 2019 (Doc. No. 1167), is hereby MODIFIED, and the stay imposed in

this Court’s Order Appointing Receiver is LIFTED so that:

                 (i)     the Supreme Court of the State of New York, County of New York, in

          Index No. 656450/2017 (the “New York Case”) can sever the claims against Ahmed from

          the claims against the non-defaulting defendants, or issue such other orders it deems

          appropriate to address NMR’s claims against Ahmed in the New York Case; and
Case 3:15-cv-00675-JBA Document 1512-2 Filed 03/09/20 Page 2 of 2



      (ii)   NMR’s claims against Ahmed can be liquidated, including by way of

judgment on damages in the New York Case.



                                                ______________________________
                                                JANET BOND ARTERTON
                                                United States District Court Judge

Dated at New Haven, Connecticut this ____ day of _____________, 2020.




                                     2
